Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5,8, 11-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthiesen et al. (US 9,953,538).
As per claim 1, Matthiesen discloses a method of operating an automated vehicle (col. 3, line 20), comprising: 
identifying an other road user (ORU) with respect to the automated vehicle (Fig. 3-9; col. 7, lines 37-41: identify objects; col. 7, lines 48: entity; col. 8, lines 23: pedestrian; Fig. 6: vehicle; Fig. 7: bicycle); 
determining a state of the ORU and a context of the ORU (col. 7, lines 40-55); 
determining an intended action for the vehicle based on the state of the ORU and the context of the ORU (col. 7, line 55 – col. 8, line 16; the intended action is inherently shown by expected movement of the autonomous vehicle relative to that entity as well as the intended action for display corresponding the intended action includes:  allowing pedestrian to safe cross, allowing yielding, turning left, turning right, etc. ); and 
communicating a message indicating the intended action as a visual signal at a display of the vehicle for viewing by the ORU (col. 8, lines 28-30; col. 9, lines 10-20 and lines 35-48).
As per claim 2, Matthiesen inherently discloses the message is selected from a communication protocol between the automated vehicle and the ORU at a lane crossing (Fig. 5-7, 9; col. 8, lines 25-50). 
As per claim 3, Matthiesen inherently discloses identifying the lane crossing (col. 7, lines 35-41; Fig. 4-7 shows intersection and lane crossing) using a mapping application (the mapping application 834 is used based on object location detector 832) and activating a communication protocol based on the location of the ORU with respect to the lane crossing when the automated vehicle approaches the lane crossing of the mapping application (col. 10, line 26 – col. 11, line 48).
As per claim 4, Matthiesen shows the display is at least one of: (i) a panel of the automated vehicle; (ii) a panel within windshield of the automated vehicle; (iii) an LED strip, and (iv) projector illuminating an area of a road (Fig. 5-7, 9; col. 8, lines 25-50; Fig. 5-7)
As per claim 5, Matthiesen shows the visual signal is parameterized by at least one of: (i) a shape of the visual signal; (ii) a size of the visual signal; (iii) a density of the visual signal; (iv) an intensity of the visual signal; (v) a contrast level of the visual signal; (vi) a granularity or resolution of the visual signal; (vii) a color of the visual signal; (viii) a hue of the visual signal; (ix) a graphic pattern of the visual signal; (x) a direction of movement of the visual signal; (xi) a speed of directional movement of the visual signal; (xii) a timing of the visual signal; (xiii) a duration of the visual signal; (xiv) a period of the visual signal (repetition rate in a repeated visual 34signal pattern); (xv) a repetition number of the visual signal; and (xvi) a waveform of the pulsation of the visual signal (rectangular, triangular, sinusoidal, sawtooth) (Fig. 5-7; col. 8, lines 28-30; col. 9, lines 10-20 and lines 35-48).
As per claim 8, Matthiesen shows the message corresponds to a mode of the automated vehicle that is at least one of: (i) a driving mode; (ii) an awareness mode; (iii) an intent to stop mode; (iv) a deceleration mode; (v) a warning mode; (vi) a stopping mode; (vii) a stopped and waiting mode; (viii) a yielding right of way mode; (ix) an ORU space respecting mode; (x) an ORU protection mode; (xi) an acceleration warning mode; (xii) an intent to drive mode; and (xiii) an acceleration mode (Fig. 5-7; col. 8, lines 28-30; col. 9, lines 10-20 and lines 35-48).
As per claims 11-15 and 18, they correspond to claims 1-5,8; they are therefore rejected for the similar reasons set forth. Matthiesen further shows the processor (Fig. 13 and the associated paragraphs; col. 1, lines 40-42)
As per claim 17, Matthiesen shows the processor is further configured to coordinating the visual signal with an audio signal (inherently shown by the autonomous communication device 802 can cause information to be displayed on one or more notification devices 804 based on sensor data gathered by one or more sensors 806. As shown in FIG. 8, notification devices 804 may include a portable communication device 808 which may be configured to display different colors, patterns, messages, or other visual data. The notification devices may also include a display device 810, such as an LCD or LED panel, a speaker 812 configured to play audible messages).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 9,953,538) in view of Hakki et al. (US 2019/0100198).
As per claim 10, the invention of Ueno meets the limitation of claim but does not explicitly mention projecting an image at a location of the road to indicate a safety zone with respect to the automated vehicle.  
In the analogous art of vehicle system, Hakki shows projecting an image at a location of the road to indicate a safety zone with respect to the automated vehicle (Fig. 1-2; abstract). 
Therefore, it would have been obvious at the time the invention was made to include the projecting an image as shown by Hakki to the vehicle system as shown by Ueno because it would increasing the safety of the invention by providing additional indication. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 20, it corresponds to claim 10; it is therefore rejected for the similar reasons set forth. 

Allowable Subject Matter
Claims 6-7,9,16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689